Citation Nr: 1224985	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-09 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which determined the Veteran had not submitted new and material evidence and, therefore, denied his petition to reopen his claim for service connection for a right foot disorder.  The RO also denied his claims for service connection for bilateral hearing loss, migraine headaches, and hypertension.  He appealed all of these claims.

The RO has since issued another decision, however, in September 2009, during the pendency of this appeal, granting the claim for service connection for bilateral (i.e., right and left ear) hearing loss and assigning an initial 20 percent rating retroactively effective from January 25, 2007, the date of receipt of this claim.  The Veteran did not appeal for either a higher initial rating or earlier effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So the hearing loss claim is no longer on appeal. 

In a February 2011 decision, the Board determined there was new and material evidence and, therefore, granted his petition to reopen his claim for service connection for a right foot disorder.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead then remanded this claim, as well as those for migraine headaches and hypertension, for further development and consideration.  But since there was not compliance with the remand directives, the Board must again remand these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  The remand of these claims to the RO will again be via the Appeals Management Center (AMC).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board previously remanded these claims for medical nexus opinions regarding the etiologies of these claimed disabilities, but especially insofar as whether they incepted during the Veteran's military service from November 1952 to November 1957, or, if applicable, within the one-year presumptive period following his discharge - meaning by November 1958, or are otherwise related or attributable to his military service, either directly, such as due to an injury or a disease in service, or secondarily by way of a service-connected disability, as alternatively either caused or aggravated by the service-connected disability.  However, the examiners who subsequently performed these VA compensation examinations on remand in February and March 2011 either neglected to provide any medical nexus opinion whatsoever or, if they provided an opinion, it was not responsive to the questions the Board has asked or was merely a reiteration of an earlier opinion the Board already had acknowledged and did not need further comment concerning.  Therefore, another remand is necessary to comply with these prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

As specifically concerning the claim for service connection for a right foot disorder, the February 2011 VA compensation examiner confirmed in the diagnosis that there is mild midfoot arthritis, and that it is also reasonable to believe the Veteran will have increased pain and decreased range of motion with an increase in activity, as contemplated in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), although to address this in terms of medical terminology is speculation.

These findings, however, are more germane to assessing the severity of this disability, and only if it is eventually determined to be service connected and resultantly has to be assigned a disability rating  So this examiner's comments are not relevant to the etiology of this disorder and its asserted relationship with the Veteran's military service, despite the Board having specifically asked when remanding this claim in February 2011 for the designated examiner to indicate "the likelihood (very likely, as likely as not, or unlikely):  (1) any currently diagnosed right foot disorder, but especially peripheral neuropathy, is related to the Veteran's military service, and particularly to his claimed right foot injury in service...."  In adjudicating this claim for service connection, this is the determinative issue, causation, not the "downstream" issue of the severity of this disability, which, again, only becomes relevant if service connection eventually is granted.  The Board, therefore, still needs this medical nexus opinion concerning this claim so must again remand it.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

The same essentially is true of the additional VA examination the Veteran also had in March 2011, following and as a result of the Board's prior February 2011 remand.  This additional examiner indicated the Veteran's hypertension is not a result of his perforated tympanic membrane (ear drum) while on active duty in Korea.  But the Board already had explained when remanding this claim in February 2011 to, if possible, have the VA examiner that had evaluated the Veteran in April 2010, and who subsequently had submitted the medical nexus opinion in June 2010, provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension, though unrelated to his perforated tympanic membrane (ear drum) in service, nonetheless initially manifested during his service or alternatively to a compensable degree of at least 10-percent disabling within one year of his discharge from service, meaning by November 1958 (since he was discharged in November 1957).  So the Board did not need further comment on the asserted relationship between the hypertension and perforated tympanic membrane in service, since the VA examiner already had discredited this notion, rather, only on the alternative possibility the hypertension had initially manifested during service or within the one-year presumptive period following the Veteran's discharge.  And it is in this equally critical latter respect that the March 2011 VA examiner's comments are insufficient.

The March 2011 VA examiner clarified that the Veteran has essential hypertension, the most common type.  This examiner also conceded the Veteran may have had elevated blood pressure readings while hospitalized in Korea for his perforated tympanic membrane as he reports in his history.  An elevation in blood pressure or other vital signs such as heart rate and respiration, further explained this VA examiner, are all physiological signs associated with pain, and associated signs and symptoms of a perforated tympanic membrane are pain to the affected ear and dizziness.  Never did this VA examiner actually address, however, whether the elevated blood pressure readings in service (per the Veteran's history) were suggestive or indicative of hypertension, i.e., persistently elevated blood pressure versus just, instead, mere incidental or isolated findings in comparison.  Medical comment therefore also is still needed concerning this.

In that same report, this VA examiner then goes on to conclude that the Veteran's headaches are less likely than not (less than 50/50 probability) caused by his service-connected acoustic trauma and less likely than not (less than 50/50 probability) caused by or a result of military exposure to hand grenades, heavy artillery in the Korean War.  So, in this respect, this examiner's opinion was responsive to the Board's remand directive that he comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's headaches are related to his military service insofar as them supposedly being related to the already accepted acoustic trauma in service that had led to his now service-connected bilateral hearing loss.  The Board also asked for medical comment, however, on the alternative possibility these headaches are proximately due to, the result of, or aggravated by the Veteran's hypertension (if the hypertension, itself, was determined to be related to his military service).

This examiner explained that migraines are thought to be a type of vascular headache, that vascular headaches are caused by problems with the blood vessels in the head, and that migraines may start when blood vessels in the head widen or swell.  This examiner then pointed out that the Veteran's hypertension has been determined to not be service connected to his military career.  This examiner, therefore, stopped short of attributing the headaches to the Veteran's service since his precipitating hypertension had not been linked to his service.  Since, however, there has to be further comment on the etiology of the hypertension, it has not at this point been disassociated from the Veteran's service, so not in actuality ruled out as a service-connected disability, although it may eventually be.  So this claim for the residual headaches also has to be remanded pending the additional comment on the etiology of the headaches.  In other words, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).

This VA examiner explained that the Veteran can have associated headaches when his blood pressure is out of control.  His readings the day of that evaluation were elevated, whereas his levels were normotensive with his clinic provider's visits.  He did not complain of (c/o) of a headache on the day of that evaluation, yet, reiterated this VA examiner, headaches are a common sign of hypertension out of control.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If possible, have the VA examiners that evaluated the Veteran's right foot disorder in February 2011 and hypertension and headaches in March 2011 provide supplemental comments concerning the etiologies of these disorders.

a) In particular, the right foot examiner still needs to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed right foot disorder, but especially peripheral neuropathy or mild midfoot arthritis diagnosed at the conclusion of the February 2011 examination, is related or attributable to the Veteran's military service, and especially to his claimed right foot injury in service.  [Note:  this examiner's previous comments only concerned the severity of this right foot disorder, not instead the etiology or cause of it, which, at least at the moment, is the more immediate concern since the claim is for service connection, not for a higher or an increased rating since this disability has not yet been determined to be service connected.]

b) The hypertension examiner should note that the Board already has accepted there is no relationship or correlation between the Veteran's hypertension and the perforation of his tympanic membrane in service, as the Board's prior remand already recognized a VA examiner already has discredited this notion.  So the Board does not need additional medical comment concerning this since there already is a medical opinion on file ruling this out.  What the Board also requested an opinion concerning when previously remanding this claim is whether, alternatively, the Veteran's hypertension initially manifested during his service from November 1952 to November 1957 or to a compensable degree of at least 
10-percent disabling within one year of his discharge from service, meaning by November 1958.  So this additional possibility is what the Board still needs medical comment concerning, particularly insofar as the likelihood (very likely, as likely as not, or unlikely) the elevated blood pressure readings he had in service while hospitalized in Korea for his perforated tympanic membrane, as he reports in his history, were suggestive or indicative of hypertension, and by this meaning persistently elevated blood pressure to have warranted this underlying diagnosis versus just, instead, mere incidental or isolated findings of elevated blood pressure in comparison.

In offering these assessments, the examiners are again reminded they must comment on the Veteran's reports of injury or disease in service and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on absence of evidence of a disability in the STRs to provide a negative opinion).  This is especially necessary since most of his STRs are unavailable for consideration, through no fault of his, so there is little-to-no chance of him documenting his alleged complaints or treatment in service, including his purported hospitalization.  Hence, recognizing this, the examiners should consider whether the asserted events in service, if assumed for the sake of argument occurred as alleged, could have led to these currently claimed disabilities.  The Board will have the ultimate responsibility of assessing the Veteran's credibility regarding the actual occurrence of these claimed events. 

The claims file, including a complete copy of this remand and the Board's prior remand in February 2011, must be made available to the designated examiners for review of the pertinent medical and other history.

In the event either of these VA examiners is no longer available to provide this additional comment, obtain these necessary additional opinions from someone else similarly qualified.  If someone else has to comment, this may require having the Veteran reexamined, but this is left to the designee's discretion of whether additional examination is needed.  

If additional examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have detrimental consequences on these pending claims for service connection.  See 38 C.F.R. § 3.655. 


2.  Review the claims file and ensure the examiners have responded to the questions the Board has asked.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of all additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim(s).

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

